Exhibit 10.3







This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.




Amended and Restated

Alliance One International, Inc.

2007 Incentive Plan

Form of Restricted Stock Unit Agreement







THIS AGREEMENT, dated the ________ day of ___________, 20__, between Alliance
One International, Inc., a Virginia corporation (the “Company”), and
______________ (“Participant”), is made pursuant and subject to the provisions
of the Amended and Restated Alliance One International, Inc. 2007 Incentive Plan
(the “Plan”), a copy of which has been made available to the Participant. All
terms used herein that are defined in the Plan have the same meaning given them
in the Plan.




1.

Award of Stock Units. Pursuant to the terms of the Plan, the Company, on _______
__, 20__ (the “Date of Award”), awarded the Participant, subject to the terms
and conditions of the Plan and subject further to the terms and conditions set
forth herein, a Stock Unit Award covering ________ shares of Common Stock of the
Company (the “Restricted Stock Units”).




2.

Terms and Conditions.




a.

Vesting.  Except as provided in paragraph 2(c), the Participant’s interest in
the Restricted Stock Units shall vest and become non-forfeitable with respect to
50% of the Restricted Stock Units covered by this Agreement on the first
anniversary of the Date of the Award and with respect to 25% of the Restricted
Stock Units covered by this Agreement on each of the second and third
anniversaries of the Date of the Award. Any fraction of a Restricted Stock Unit
that becomes vests on any date will be rounded down to the next lowest whole
number, with any such fraction added to the portion of the Restricted Stock Unit
that vests and becomes free of restrictions on the next vesting date.
Notwithstanding the foregoing, any unvested Restricted Stock Units covered by
this Agreement, shall vest upon the date of the earliest of the following events
(i) the Participant’s death, (ii) the termination of the Participant’s
employment on account of Disability or (iii) a Change in Control; provided that
the Participant remains in the continuous employ of the Company or an Affiliate
from the Date of the Award until the occurrence of such earliest event. In
addition, notwithstanding the foregoing, except as provided in paragraph 2(c), a
portion of the Participant’s interest in any unvested Restricted Stock Units
shall vest and become non-forfeitable on the date of termination of the
Participant’s employment by the Company without Cause (“Involuntary
Termination”), if the date of Involuntary Termination precedes the occurrence of
any of the events specified in clauses (i) through (iii) of the preceding
sentence.  In such event, the number of unvested Restricted Stock Units that
shall vest upon an Involuntary Termination shall be prorated (rounded up to the
nearest whole unit) based on the ratio of the number of calendar months (rounded
up to the nearest whole month) that the Participant has remained in the
continuous employ of the Company or an Affiliate from the Date of Award through
the date of the Involuntary Termination to a 36-month vesting period. Restricted
Stock Units that have not vested in accordance with this paragraph 2(a) shall be
forfeited, and the Participant shall have no further rights with respect to the
unvested Restricted Stock Units, upon the termination of the Participant’s
employment with the Company and its Affiliates other than with respect to
Restricted Stock Units that become vested as a result of the Participant’s death
or Involuntary Termination or on account of Disability. For purposes of this
Agreement, the Participant’s termination of employment by the Company will be
deemed to be an involuntary termination without “Cause” unless prior to such
termination of employment the Committee determines that the Participant engaged
in a Prohibited Activity (as defined in paragraph 2(c).




b.

Settlement. If the Participant vests in some or all of the Restricted Stock
Units pursuant to paragraph 2(a), the vested Restricted Stock Units shall be
settled by the Company in shares of Common Stock, cash or a combination thereof,
in accordance with this paragraph. As soon as practicable after any Restricted
Stock Unit vests, but in any event no later than December 31 in the calendar
year in which the Restricted Stock Units vest, the Company will at its option
with respect to any such Restricted Stock Unit so vested:




i.

issue to the Participant (or his or her estate, if the Participant is deceased)
one whole share of Common Stock for such vested Restricted Stock Unit; or




ii

pay to the Participant (or his or her estate, if the Participant is deceased) an
amount of cash equal, for such vested Performance-based Stock Unit, to the
closing price for a share of Common Stock, as reported on the primary securities
exchange on which the Common Stock is then traded, on the date the Committee
certified the vesting of such Performance-based Stock Unit pursuant to Section
3(b) hereof, and if such date is not a day on which such securities exchange is
open for trading shares of the Common Stock, then on the next succeeding day on
which such securities exchange is open for trading shares of the Common Stock.




Notwithstanding the foregoing, if the Restricted Stock Units become vested
pursuant to paragraph 2(a) as a result of any of the Participant’s death, the
termination of the Participant’s employment on account of Disability, a Change
in Control or an Involuntary Termination at any time in October, November or
December, the deadline for settling such vested Restricted Stock Units shall be
March 15 in the calendar year immediately following the calendar year in which
such Restricted Stock Units vest.




c.

Misconduct. The Committee shall have the authority to cancel, rescind, cause the
forfeiture of or otherwise limit or restrict any non-vested Restricted Stock
Units awarded under this Agreement if the Committee determines that the
Participant has (i) violated the Company’s Code of Conduct (as in effect from
time to time); (ii) violated any law (other than misdemeanor traffic violations)
and thereby injured or damaged the business reputation or prospects of the
Company or an Affiliate; or (iii) engaged in intentional misconduct that caused,
or materially contributed to, the need for a substantial restatement (voluntary
or required) of the Company’s financial statements filed with the Securities and
Exchange Commission (the foregoing enumerated items being hereinafter referred
to, individually or collectively, as a “Prohibited Activity”).




Furthermore, in the event the Committee in its discretion determines that the
Participant has engaged in a Prohibited Activity at any time prior to the later
of six months after the settlement of any vested Restricted Stock Units pursuant
to paragraph 2(b), the Committee may rescind the settlement of any Restricted
Stock Units hereunder, provided the Committee takes such action within two years
after the occurrence of the Prohibited Activity. Upon such rescission, the
Company at its sole option, may require the Participant to (a) deliver and
convey to the Company the shares of Common Stock issued in settlement of the
Restricted Stock Units awarded hereunder; (b) in the case any such shares of
Common Stock have been sold in a market transaction to an unrelated party by the
Participant, pay to the Company an amount equal to the proceeds from the sale of
such shares; (c) in the case any such shares of Common Stock have otherwise been
disposed of by the Participant, pay to the Company an amount in cash equal to
the product of the number of such shares multiplied by the closing price for a
share of Common Stock, as reported on the primary securities exchange on which
the Common Stock is then traded, on the date the Committee determined that the
Participant has engaged in the Prohibited Activity pursuant to paragraph 2(c)
hereof, and if such date is not a day on which such securities exchange is open
for trading shares of the Common Stock, then on the next succeeding day on which
such securities exchange is open for trading shares of the Common Stock; (d) pay
to the Company an amount of cash equal to the amount of cash paid by the Company
in settlement of any Restricted Stock Units awarded hereunder. The Company shall
be entitled to set-off any such amount owed to the Company against any amount or
benefit owed to the Participant by the Company, and the Participant shall
forfeit the amount or benefit applied to set-off such amount owed to the
Company. Further, if the Company commences an action against such Participant
(by way of claim or counterclaim and including declaratory claims), in which it
is preliminarily or finally determined that such Participant engaged in a
Prohibited Activity, the Participant shall reimburse the Company for all costs
and fees incurred in such action, including but not limited to, the Company’s
reasonable attorneys’ fees.




d.

Stock Power. With respect to shares of Common Stock subject to rescission under
paragraph 2(c), the Participant does hereby irrevocably constitute and appoint
the Alliance One International, Inc. Corporate Secretary or the Vice President
Compensation & Benefits as his attorney to transfer on the books of the Company,
with full power of substitution in the premises, any shares of Common Stock the
issuance or delivery of which is rescinded in accordance with this Agreement.
Such person or persons shall use the authority granted in this paragraph 2(d) to
cancel any shares of Common Stock the issuance or delivery of which is rescinded
under paragraph 2(c).




3.

Shareholder Rights. The Participant will have no voting, dividend or other
stockholder rights with respect to Restricted Stock Units. With respect to
Common Stock issued to the Participant pursuant to paragraph 2(b), the
Participant will be treated as a stockholder and shall have applicable voting,
dividend and other stockholder rights beginning on the actual date of issue.




4.

Assignability. The Restricted Stock Units, including any interest therein, shall
not be transferable or assignable, except by the Participant’s will or by the
laws of descent and distribution. The Restricted Stock Units have not been
registered under the Securities Act of 1933, as amended, or any applicable state
securities laws and no transfer or assignment of the Restricted Stock Units (or
any Common Stock issued pursuant thereto) may be made in the absence of an
effective registration statement under such laws or the availability of an
exemption from the registration provisions thereof in respect of such transfer
or assignment.




5.

Disability. For purposes of this Agreement, “Disability” means that the
Participant has ceased active employment with the Company and its Affiliates on
account of a permanent and total disability as defined in Section 22(e)(3) of
the Code.




6.

Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by the Participant or other person under this Agreement, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld.
In accordance with procedures established by the Company, the Company may
withhold from Common Stock delivered to the Participant, sufficient shares of
Common Stock (valued as of the preceding day) to satisfy withholding and
employment taxes, or the Company shall direct the Participant to pay to the
Company in cash or Common Stock (valued as of the day preceding the payment)
sufficient amounts or shares to satisfy such obligation.




7.

No Right to Employment. The Plan and this Agreement will not confer upon the
Participant any right with respect to the continuance of employment or other
service with the Company or any Affiliate and will not interfere in any way with
any right that the Company or any Affiliate would otherwise have to terminate
any employment or other service of the Participant at any time. For purposes of
this Agreement, the continuous employ of the Participant with the Company or an
Affiliate shall not be deemed interrupted, and the Participant shall not be
deemed to have ceased to be an employee of the Company or any Affiliate by
reason of (a) the transfer of his or her employment among the Company and its
Affiliates or (b) an approved leave of absence.




8.

Not Part of Regular Compensation. This Agreement shall not be construed as a
guarantee that the Participant will earn or accrue a benefit. The Participant
agrees and acknowledges that the Restricted Stock Units and any benefits that
may be earned with respect thereto are not and shall not be treated as part of
the Participant’s regular compensation for any purpose.




9.

Relation to Other Benefits. Except as specifically provided, any economic or
other benefit to the Participant under this Agreement or the Plan will not be
taken into account in determining any benefits to which the Participant may be
entitled under any profit-sharing, retirement or other benefit or compensation
plan maintained by the Company or any Affiliate and will not affect the amount
of any life insurance coverage available to any beneficiary under any life
insurance plan covering employees of the Company or an Affiliate.




10.

Compliance with Section 409A of the Code.




a.

This Agreement shall at all times be construed in a manner to comply with Code
Section 409A, including, if applicable, compliance with any exemptions from Code
Section 409A.




b.

The parties intend that all amounts realized by or payable to Participant or any
other party pursuant to this Agreement will qualify as short-term deferrals
within the meaning of Treas. Reg. § 1.409A-1(b)(4) and will not be treated as
“deferred compensation” for purposes of Code Section 409A.




c.

In no event shall any payment required to be made pursuant to this Agreement
that is considered deferred compensation within the meaning of Code Section 409A
(and is not otherwise exempt from the provisions thereof) be accelerated or
delayed in violation of Code Section 409A.  




d.

If Participant is a “specified employee” within the meaning of Code Section
409A, any amount payable upon Participant’s separation from service that is
considered deferred compensation under Code Section 409A (and is not exempt from
Code Section 409A) cannot be paid prior to the earlier of (i) six months after
the date of Participant’s separation from service or (ii) the date of
Participant’s death.




e.

The Committee and the Company and its Affiliates do not represent or guarantee
to any Participant that any particular federal or state income, payroll or other
tax treatment will result from the Participant’s participation in the Plan. The
Participant is solely responsible for the proper tax reporting and timely
payment of any income tax or interest for which the Participant is liable as a
result of this Agreement and the Participant’s participation in the Plan.  




11.

Change in Capital Structure. The terms of this Agreement are subject to
adjustment by the Committee in accordance with Article XII of the Plan.




12.

Governing Law. This Agreement shall be governed by the laws of the Commonwealth
of Virginia.




13.

Conflicts. In the event of any conflict between the provisions of the Plan as in
effect on the Date of Award and the provisions of this Agreement, the provisions
of the Plan shall govern. All references herein to the Plan shall mean the Plan
as in effect on the Date of Award.




14.

Participant Bound by Plan. Participant hereby acknowledges that a copy of the
Plan has been made available to the Participant and agrees to be bound by all
the terms and provisions thereof.




15.

Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.




16.

Severability. If any provision of this Agreement should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, then
this Agreement and the grant of Restricted Stock Units hereunder shall be deemed
invalid and unenforceable in its entirety due to failure of consideration.




17.

Committee Discretion. The Committee shall have all of the powers granted under
the Plan, including but not limited to the authority and discretion to interpret
the provisions of this Agreement and to make any decisions or take any actions
necessary or advisable for the administration of this Agreement.







IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.







ALLIANCE ONE INTERNATIONAL, INC.




By

President

Participant





1





